Citation Nr: 1402965	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the New York, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for bilateral hearing loss and for tinnitus.

In November 2011, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his file on the Virtual VA electronic file system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that, in light of information added since a VA examination with opinion, another examination with opinion should be obtained.  The Veteran contends that he has hearing loss and tinnitus as a result of noise exposure during service.  He had combat service in Vietnam, and was exposed there to weapons noise, including gunfire and a grenade explosion at close range.  On a VA auditory examination in September 2009, the Veteran reported having difficulty hearing.  Testing showed bilateral sensorineural hearing loss.  The examiner expressed the opinion that it is less likely than not that the Veteran's hearing loss is related to his noise exposure in service.

In the November 2011 Travel Board hearing, the Veteran's wife stated that she knew the Veteran before and after his service in Vietnam.  She reported that before the Veteran's Vietnam service he could hear fairly well.  She stated that immediately upon his return from Vietnam service she noticed his difficulty hearing, including his inability to hear when she and other family members called him.  The Veteran reported that in 1970, soon after service, an employer tested his hearing, and told him that his hearing ability was not proper, although he could hear.

The report of the 2009 examination does not reflect that the examiner was informed of history regarding the Veteran's hearing capacity soon after service.  The Board will remand the case for a new VA audiology examination, with review of the claims file.  On that examination, the examiner should consider the Veteran's service noise exposure and his history of difficulty hearing immediately after service, and should provide an opinion as to the likelihood that current hearing loss and tinnitus are related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to address the claims of service connection for bilateral hearing loss and tinnitus.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  Ask the examiner to consider the Veteran's history of noise exposure in service and lay testimony of difficulty hearing from immediately following service.  Ask the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to his noise exposure in service.  Ask the examiner to explain the conclusions reached.

2.  Thereafter review the expanded record and reconsider the remanded claims.  If any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


